                                                                                       Alex Jones | Associate
                                                                          Direct: 216.736.7241| aej@kjk.com
                                                                One Cleveland Center | 1375 East Ninth Street
                                                                     29th Floor | Cleveland, Ohio 44114-1793
                                             Main: 216.696.8700 | Toll-free: 888.696.8700 | Fax: 216.621.6536



VIA ECF SYSTEM

November 19, 2020

Magistrate Judge Cheryl L. Pollak
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:     Josie Maran Cosmetics, LLC v. Shefa Group LLC d/b/a Morning Beauty
                Case No. 1:20-cv-03702-NGG-JO
                Initial Conference to begin Discovery

Dear Judge Pollak:

This letter is being jointly submitted by Plaintiff’s and Defendant’s counsel in the above
referenced matter. In accordance with Judge Garaufis’ entry dated October 28, 2020, we have
been directed to contact you to schedule an initial conference to begin discovery.

Undersigned counsel requests that the initial discovery conference be scheduled at the Court’s
earliest convenience.

Thank you for your assistance.

Sincerely,


/s/ Alex Jones               /s/ Alexander G. Malyshev                 /s/ Richard Mandaro
Alex Jones, Esq.             Alexander G. Malyshev, Esq.               Richard Mandaro, Esq.
Plaintiff’s Counsel          Plaintiff’s Counsel                       Defendant’s Counsel




                                         KJK.COM                             CLEVELAND + COLUMBUS
                                                                                                {K0817944.1}
